IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


ANTHONEE PATTERSON,                         :   No. 362 EAL 2019
                                            :
                   Respondent               :
                                            :   Petition for Allowance of Appeal
                                            :   from the Order of the
             v.                             :   Commonwealth Court
                                            :
                                            :
KENNETH SHELTON,                            :
                                            :
                   Petitioner               :


                                    ORDER



PER CURIAM

     AND NOW, this 26th day of November, 2019, the Petition for Allowance of Appeal

is DENIED.